Citation Nr: 1429736	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left ankle disorder.

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a respiratory disorder to include as due to exposure to asbestos.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in April 2011; a transcript of this hearing is in the file.  The case was then remanded in October 2011 for additional development.

The issues of service connection for disorders of the shoulders, ankles, and knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral elbow disorder.

2.  The Veteran does not have current diagnosis of a respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a respiratory disorder, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in June and August 2008 letters, prior to the initial adjudications of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

By means of the June 2008 letter, the Veteran was also informed regarding the degree of disability and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  He has received all essential notice noted above and he has had a meaningful opportunity to participate in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board finds VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  Here, the Veteran's service records and VA and non-VA records are associated with the claims file.  Pursuant to the Board's remand, the Veteran was also provided with VA examinations.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Compliance with the Board's remand directives was achieved through development of the claims. 

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the undersigned explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the case was remanded to obtain potentially relevant evidence.  The Veteran and representative have not alleged there was any deficiency in the conducting of his hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Although the Veteran asserts he was involved in many activities and training exercise in service that were high impact, there is no evidence that he has a current diagnosis of a current bilateral elbow disorder.

A March 2008 letter shows the Veteran was seen by a private physician for a recent attack of multiple joint pains that included his elbows.  The physician indicated this was an attack of polyarticular gout.

On November 2011 VA examination, clinical evaluation of the elbows was normal and the examiner checked "no" in response to the question as to whether the Veteran had an elbow disorder.  There was no evidence of an elbow disorder on examination and X-rays did not reveal arthritis or any other abnormality.  Accordingly, no diagnosis was made.

Based on the record, there is no evidence of a disorder affecting the elbows, other than gout.  Since the Veteran withdrew his appeal for service connection for gout, that disability is not for consideration.  Therefore, in the absence of any other diagnosed elbow disorder, a preponderance of the evidence is against the claims and they must be denied.

Similarly, the Veteran has reported respiratory complaints consisting of shortness of breath (see page 13 of the hearing transcript), but his medical records do not reflect any evidence of a respiratory disorder at any time since he filed his claim.

On November 2011 VA examination, the examiner noted the Veteran was not on any medication for a respiratory illness.  A chest X-ray, the examination, and a pulmonary function test were all found to be normal.  The physician concluded the Veteran did not have a lung disease.

Although the Veteran firmly believes he has a respiratory disorder and an elbow disorder (other than gout), there is no clinical evidence of a diagnosis to support his contention.  The Veteran is competent to describe his current symptoms.  However, the Board finds the findings of the VA examiners, as well as the diagnostic testing, showing that the Veteran does not have elbow or respiratory disorders to be more probative than the Veteran's opinion, given the medical expertise of the examiners and the objective test results.

In conclusion, in the absence of a current right or left elbow or respiratory disorder, a preponderance of the evidence is against the claims and service connection is denied.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for a respiratory disorder is denied.


REMAND

As noted, the Veteran previously withdrew his claim for service connection for arthritis or gout.  See the October 2011 Board remand.  Since gout is a type of arthritis (see 68 Fed. Reg. 7008 (February 11, 2003)), other forms or arthritis, such as degenerative or traumatic arthritis, are distinctly separate from gout; therefore, they are not excluded from consideration.  

The record contains diagnoses of bilateral knee, bilateral shoulder, and bilateral ankle arthritis as well as rotator cuff tendonitis.  The November 2011 VA examiner opined that no identified disorders of the shoulders, knees, or ankles are related to the Veteran's service, but offered an inadequate rationale.  Specifically, the examiner was directed to consider the Veteran's reported parachute and training activities in service as possible sources for his current disorders, but there was no mention of these in the rationale.  Instead, the examiner relied upon the absence of treatment and chronic gout is support of the opinion.  Consequently, the opinion does not comply with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the November 2011 VA examiner, if available, for a supplemental opinion.  If he is not available, obtain an opinion from another physician and arrange for another examination, if needed.

With regard to each diagnosed disorder (i.e., arthritis of the knees, ankles, and shoulder, and rotator cuff tendonitis), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability is related to the Veteran's active military service, including the training he performed.  

In providing the opinion, the examiner must consider the Veteran's statements made in support of his claim, as well as his activities while participating in training for the Army Ranger School, the Army Jump School, and the Marines Corps Scuba School.  Specifically, the Veteran has stated that there was no specific occurrence of an injury, but rather the training consisted of repetitive, high-impact activities.  The training included 69 jumps.  Although he experienced pain on multiple occasions, he stated that he did not seek treatment at sick bay because he was not supposed to be ill or seek treatment as a Marine.  He has stated that he has experienced pain in the shoulders, knees, and ankles ever since military service.

The physician must provide a thorough explanation for each opinion expressed.

2.  Next, review the examination report for compliance with the Board's directives.  If an adequate response is not offered for any directive, then return it to the examiner for an addendum.

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


